Title: From Thomas Jefferson to James Wood, 3 February 1781
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond Feby. 3d. 1781.

The inclosed letters will sufficiently explain to you their object: I shall be much obliged to you to endeavour to negociate the purchase of bills therein proposed with all the expedition you can. It is natural to expect that the demand for such a sum will raise the exchange to a certain degree. We have no right to expect to force  the ordinary course of things and must therefore submit to it. Should a higher exchange be insisted on than has been before currently given you will be pleased to certify the last current rate of exchange, by which we shall judge of the reasonableness of the rise.
I am with much respect Sir Your mo. obedt. & mo. hble. Servt.,

Th: Jefferson

